                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

JESSE JILES,                                           )
                                                       )
                       Plaintiff,                      )
                                                       )      Case No. 4:17-CV-0894-SRB
v.                                                     )
                                                       )
SCHUSTER CO., et al.,                                  )
                                                       )
                       Defendants.                     )

                                              ORDER

       Before this Court is Defendants’ Motion for Partial Summary Judgment. (Doc. #25). For

reasons explained below, the motion is denied.

       I.      Background

       On November 1, 2016, Plaintiff Jesse Jiles was involved in an automobile accident with

Defendant Scott Stafford, who at the time was driving a truck owned by Defendant Schuster Co.

Plaintiff originally brought this action in Missouri state court, asserting claims of negligence,

negligent entrustment, and negligent hiring and supervision. (Doc. #1-1, pp. 2–7). The case was

then removed to this Court on the basis of diversity. (Doc. #1, p. 1). In their Amended Joint and

Separate Answer, Defendants assert as an affirmative defense that “[p]ursuant to [Mo. Rev. Stat.]

§ 303.390, Plaintiff was an uninsured motorist at the time of the accident and is therefore barred

from collecting non-economic damages from the insured.” (Doc. #22, ⁋ 49).

       Defendants now move for partial summary judgment, invoking Mo. Rev. Stat. § 303.390

to bar Plaintiff from claiming and recovering noneconomic damages. (Doc. #26, p. 3). It is

undisputed that Plaintiff was an uninsured driver at the time of the accident, that Plaintiff’s prior

automobile insurance policy had lapsed over nine months before the time of the accident, and
that Defendants were insured at the time of the accident. (Doc. #25, pp. 1–2; Doc. #27, pp. 2–3).

Plaintiff’s main argument against partial summary judgment is purely legal: Defendants are not

entitled to judgment as a matter of law on the issue of noneconomic damages because the express

language of § 303.390 would prohibit Plaintiff from recovering noneconomic damages and thus

would violate his right to a jury trial under the Missouri Constitution.

       II.     Legal Standards

               A. Summary Judgment

       Federal Rule of Civil Procedure 56(a) requires a court to grant summary judgment on a

claim or defense—or any part of a claim or defense—if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” The party moving for summary judgment bears the burden of showing the district court

the basis for its motion and pointing to portions of the record which the moving party “believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986); Moore v. Martin, 854 F.3d 1021, 1025 (8th Cir. 2017). “In both Rule 56

motions for summary judgment and Rule 50 motions for judgment as a matter of law, the inquiry

is the same: Whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.” Linden v. CNH

Am., LLC, 673 F.3d 829, 834 (8th Cir. 2012) (internal quotations omitted) (quoting Kinserlow v.

CMI Corp., 217 F.3d 1021, 1025 (8th Cir. 2000)).

               B. State Law in Federal Courts

       A federal court interpreting a given state’s law is “bound by decisions” of that state’s

highest court. Progressive N. Ins. Co. v. McDonough, 608 F.3d 388, 390 (8th Cir. 2010) (citing

Minn. Supply Co. v. Raymond Corp., 472 F.3d 524, 534 (8th Cir. 2006)). If a state’s highest




                                                  2
court has not decided the state-law issue, the federal court “must attempt to predict how the

highest court would resolve the issue . . . .” Id. When determining this prediction, a federal

court is “not bound to follow the decisions of intermediate state courts . . . .” First Tenn. Bank

Nat. Ass’n v. Pathfinder Expl. LLC, 754 F.3d 489, 490–91 (8th Cir. 2014) (quoting Baxter Int’l,

Inc. v. Morris, 976 F.2d 1189, 1196 (8th Cir. 1992)). A federal court may, however, look to a

given state’s intermediate courts for persuasive authority, and “state appellate court decisions are

highly persuasive.” Id. District courts in the Eighth Circuit follow intermediate state court

decisions “when they are best evidence of [state] law,” disregarding such decisions only when

“convinced by other persuasive data that the highest state court would decide . . . otherwise.” Id.

at 491 (quoting United Fire & Cas. Co. v. Garvey, 328 F.3d 411, 413 (8th Cir. 2003)).

Similarly, state trial court decisions are “persuasive, particularly when” such decisions “deal with

subjects peculiarly within the knowledge and experience of state courts.” Pro Edge, L.P. v. Gue,

374 F. Supp. 2d 711, 731 n.8 (N.D. Ia. 2005) (quoting Galion Iron Works & Mfg. Co. v. Russell,

167 F. Supp. 304, 310 (D. Ark. 1958)).

               C. Missouri Constitutional Right to Jury Trial and Mo. Rev. Stat. § 303.390

       Missouri courts presume that a Missouri statute is constitutional and will not hold it

unconstitutional “unless it clearly contravenes” a provision of the Missouri Constitution. Id. at

636 (quoting Rentschler v. Nixon, 311 S.W.3d 783, 786 (Mo. banc 2010)). The challenging

party has the burden of proving that the statute at issue “clearly and undoubtedly” violates the

Missouri Constitution. Id. Missouri courts adhere to the principle that “if one interpretation of a

statute results in the statute being constitutional while another interpretation would cause it to be

unconstitutional, the constitutional interpretation is presumed to have been intended.” Blaske v.




                                                  3
Smith & Entzeroth, Inc., 821 S.W.2d 822, 838–39 (Mo. banc 1991) (citing Rust v. Sullivan, 500

U.S. 173 (1991) (O’Connor, J., dissenting)).

        Missouri’s constitution provides that “the right of trial by jury as heretofore enjoyed shall

remain inviolate . . . .” MO. CONST. art. I, § 22(a). “The right to a civil jury trial is a personal

right and, therefore, it may be waived.” Badahman v. Catering St. Louis, 395 S.W.3d 29, 35

(Mo. banc 2013) (quoting Malan Realty Investors, Inc. v. Harris, 953 S.W.2d 624, 626 (Mo.

banc 1997)). Missouri courts have established a two-prong analysis for deciding whether a

statute violates this right. Watts v. Lester E. Cox Med. Ctrs., 376 S.W.3d 633, 642 (Mo. banc

2012). First, the language “heretofore enjoyed” requires a court to determine whether a

plaintiff’s cause of action is of a type that would have entitled the plaintiff to a jury trial when

Missouri’s constitution was originally adopted in 1820. Id. at 637–38. If so, the court must

determine whether that right “remain[s] inviolate” when the challenged statutory limit “requires

courts to reduce the jury’s verdict.” Id. at 638. “Inviolate” for purposes of Missouri’s

constitutional right to jury trial “means ‘free from change or blemish, pure or unbroken.’” Id.

(quoting Webster’s Third New International Dictionary 1190 (1993)). Therefore, prong two of

Watts requires courts to determine whether the challenged statute “changes the common law

right to a jury determination of damages.” Id. If so, “the right to trial by jury does not ‘remain

inviolate’ and the cap is unconstitutional.” Id.

        Under Mo. Rev. Stat. § 303.390.1, an uninsured driver “shall waive the ability to have a

cause of action or otherwise collect for noneconomic loss against a person who is in compliance

with the financial responsibility laws of this chapter due to a motor vehicle accident in which the

insured driver is alleged to be at fault.” The statute further provides that, “[i]n an action against a

person who is in compliance with the financial responsibility laws prescribed by this chapter by a




                                                   4
person deemed to have waived recovery” of noneconomic damages, “[a]ny award in favor of

such person shall be reduced by an amount equal to the portion of the award representing

compensation for noneconomic losses” and “[t]he trier of fact shall not be informed, directly or

indirectly, of such waiver or of its effect on the total amount of such person’s recovery.”

§ 303.390.3(1)–(2). Neither the Supreme Court of Missouri nor Missouri’s intermediate

appellate courts have addressed whether § 303.390 violates Missouri’s constitutional right to jury

trial. Several Missouri circuit courts, however, have addressed this issue.

              III.           Discussion

                             A. No Narrower Grounds for Decision

              The parties raise two arguments that, if applicable in this case, would allow this Court to

decide the present motion without ruling on whether the challenged state statute violates that

state’s constitution. Neither argument provides the Court a pathway to decision. This Court

cannot decline to decide the state-law issue raised in this motion on abstention grounds, as

Defendants suggests in their reply brief,1 nor can this Court base its decision on the narrower

statutory ground that Plaintiff suggests in his opposition brief.2 Because this Court lacks a basis

                                                            
1
  Neither Pullman nor the other abstention doctrines compel this Court to decline its “virtually unflagging obligation
. . . to exercise the jurisdiction” properly granted to it. Colorado River Water Conservation Dist. v. United States,
424 U.S. 800, 817 (1976). Federal courts apply the abstention doctrines when a federal constitutional issue “might
be mooted or presented in a different posture by a state court determination of pertinent state law” or when there are
“difficult questions of state law bearing on policy problems of substantial public import whose importance
transcends the result in the case then at bar.” Colorado River, 424 U.S. at 814–815 (citing Pullman Co., 312 U.S.;
La. Power & Light Co. v. City of Thibodaux, 360 U.S. 25 (1959); Burford v. Sun Oil Co., 319 U.S. 315 (1943)).
Here, there is not sufficient justification for this Court to decline its duty “to adjudicate a controversy properly
before it.” Colorado River, 424 U.S. at 814. There is no parallel state-court litigation pending, and there is no
federal constitutional question at issue in this case; the sole basis for this Court’s subject matter jurisdiction is
diversity of citizenship. Moreover, here there is no policy problem of the kind in Burford. Therefore, this Court
will address the state-law issue properly before it.
2
  This Court cannot decide the present motion on the narrower ground that the word “person” in § 303.390 means
only natural persons, not corporate entities or unincorporated business associations. “[U]nless otherwise specially
provided or unless plainly repugnant to the intent of the legislature or to the context thereof[,]” the definition of the
word “person” as used in Missouri statutes “may extend and be applied to bodies politic and corporate, and to
partnerships and other unincorporated associations.” Mo. Rev. Stat. § 1.020 (emphasis in original). Extending the
meaning of the word “person” in § 303.390 to include corporations would not be repugnant to the statute’s
legislative intent, which is “to ensure that persons injured on Missouri’s highways, whether they be owners,


                                                               5
to apply the abstention doctrines or to decide the motion on narrower statutory grounds, this

Court must predict whether the Supreme Court of Missouri would hold that § 303.390 violates

the Missouri Constitution.

                             B. Section 303.390 Violates Missouri’s Constitutional Right to Jury Trial

              Defendants argue that this statute bars Plaintiff from recovering noneconomic damages

against them. Anticipating that “Plaintiff’s only argument will be that he did not need to comply

with the statute” because it violates his rights under the Missouri Constitution, Defendants argue

that § 303.390 is consistent with the Missouri Constitution. (Doc. # 26, p. 6). In particular,

Defendants anticipate Plaintiff’s reliance on Watts and distinguish it from the present case.

(Doc. #26, pp. 8–9). Plaintiff argues that § 303.390 violates Missouri’s constitutional right to

jury trial because it is analogous to the statute that the Supreme Court of Missouri struck down in

Watts for violation of the Missouri constitutional right to jury trial. The Watts court held that

Mo. Rev. Stat. § 538.210, which placed a cap on noneconomic damages in medical negligence

cases, placed a limit “on the jury’s award of non-economic damages that operates wholly

independent of the facts of the case” and that therefore § 538.210 “directly curtails the jury’s

determination of damages and, as a result, necessarily infringes on the right to trial by jury when

applied to a cause of action to which the right to jury trial attaches at common law.” 376 S.W.3d

at 640. While the Supreme Court of Missouri has never addressed the constitutionality of

§ 303.390, Plaintiff argues that the Watts analysis controls.

              Some Missouri trial courts have held that § 303.390 violates Missouri’s constitutional

right to jury trial. For example, in Howard v. Mulkins, No. 1716-CV08520 (Oct. 17, 2018), the


                                                            
operators, occupants of the insured’s vehicle, occupants of other vehicles, or pedestrians, may collect at least
minimal damage awards against negligent motor vehicle operators.” Dutton v. Am. Family Mut. Ins. Co., 454
S.W.3d 319, 323 (Mo. 2015) (quoting Am. Standard Ins. Co. v. Hargrave, 34 S.W.3d 88, 90 (Mo. banc 2000)).           


                                                               6
Circuit Court of Jackson County, Missouri, struck the defendant’s affirmative defense that

§ 303.390 barred the plaintiff from recovering noneconomic damages. The court found that the

Watts analysis applied to § 303.390 and held that, despite its “waiver” language, the statute

“clearly contemplates presenting evidence to the fact finder and then reducing any award for

non-economic damages.” Howard, No. 1716-CV08520, at *5–6. The Howard court thus viewed

the statute as “a cap, not a bar” in ruling that it violated article I, § 22(a) of the Missouri

Constitution. Id. While decisions of Missouri’s trial and intermediate appeals courts are not

binding on this Court, the Howards decision is a persuasive example of how the Supreme Court

of Missouri—in light of its precedents—would treat § 303.390.

        Here, the Supreme Court of Missouri would find that § 303.390 “clearly and

undoubtedly” violates the right to trial by jury under the Missouri Constitution. See Watts, at

636 (quoting Rentschler, 311 S.W.3d at 786). Section 303.390 meets the first prong under Watts

because Plaintiff’s cause of action is one that is “heretofore enjoyed” within the meaning of

Article I, § 22(a) of the Missouri Constitution. The Supreme Court of Missouri has determined

that “civil actions for damages resulting from personal wrongs have been tried by juries since

1820.” Id. at 638 (citing State ex rel. Diehl v. O’Malley, 95 S.W.3d 82, 85 (Mo. banc 2003)).

Here, Plaintiff’s alleged damages result from Defendants’ alleged negligent acts, which would

constitute “personal wrongs.” See id. As interpreted by Missouri’s highest court, this

constitutional right includes the jury’s determination of noneconomic damages. Watts, 376

S.W.3d at 640 (“Like any other type of damages, the amount of noneconomic damages is a fact

that must be determined by the jury and is subject to the protections of the article I, section 22(a)

right to trial by jury.”). The Missouri Supreme Court has also determined that the right to a jury

trial “‘heretofore enjoyed’ did not include legislative limits on damages.” Id. at 639.




                                                    7
          Section 303.390 also satisfies the second prong of Watts. The Supreme Court of

Missouri holds that “the phrase ‘shall remain inviolate’ in article I, section 22(a) [of the Missouri

Constitution] means that any change in the right to a jury determination of damages as it existed

in 1820 is unconstitutional.” Lewellen v. Franklin, 441 S.W.3d 136, 143 (Mo. banc 2014).

Here, Plaintiff’s right to jury trial has attached, but, as a result of § 303.390, that right does not

“remain inviolate.” The Supreme Court of Missouri has held that “[o]nce the right to a trial by

jury attaches . . . the plaintiff has the full benefit of that right free from the reach of hostile

legislation.” Watts, 376 S.W.3d at 640. “Because the constitutional right to a civil jury trial is

contingent upon there being an action for damages, statutory limits on those damages directly

curtail the individual right to one of the most significant constitutional roles performed by the

jury—the determination of damages.” Id. at 642. The language in § 303.390 expressly limits a

jury’s determination of noneconomic damages. Precedent laid out by Missouri’s highest court

compels a finding that this limitation violates Missouri’s constitutional right to a trial by jury.

See id.

          Defendant argues that the primary deficiency that the Watts court identified in the statute

it struck down—limiting damages “for all medical malpractice claims, regardless of the

circumstances of each case”—does not exist in § 303.390, which “applies not to the entire cause

of action, but only to claimants who failed to maintain requisite insurance coverage when filing

suit against a defendant who did maintain that insurance coverage.” (Doc. #28, p. 3) (emphasis

in original). Defendant argues that § 303.390 does not act as a mere cap on “damages for all

claims under a particular common law cause of action.” (Doc. #28, p. 3). According to

Defendant, § 303.390 “by its terms . . . acts as a waiver of a portion of recoverable damages in a

particular claim . . . .” (Doc. #28, p. 3). Defendant argues that the Watts holding “does not




                                                    8
overrule the Missouri Legislature’s right to abrogate a cause of action cognizable under common

law completely.” (Doc. #28. p. 2) (citing Watts, 376 S.W.3d at 642–43; DeMay v. Liberty

Foundry Co., 37 S.W.2d 640 (Mo. 1931)). In other words, Defendant argues that § 303.390

establishes a waiver, which does not violate the right to jury trial, but does not establish a cap,

which might violate that right by infringing on the jury’s determination of damages.

       Defendants also point to two Missouri circuit court decisions, Mays v. Williams and

Miller v. McClellan, to illustrate a split among the circuit courts regarding the constitutionality of

§ 303.390. (Doc. #26, p. 7; see also Docs. #26-G, #26-H). In Mays, the court declined to strike

the defendant’s § 303.390 affirmative defense after the plaintiff challenged the statute on

grounds similar to those on which Plaintiff relies in this case. In Miller, the court characterized §

303.390 as a waiver as opposed to a cap and held that the statute therefore did not violate article

I, § 22(a) of the Missouri Constitution. (Doc. #26-8, pp. 2–3) (“As a waiver, the provisions of

sec. 303.390 RsMo. differ fundamentally from the provisions of the statutes invalidated in

Lewellen v. Franklin, and Watts v. Lester E. Cox Medical Centers.”).

       Plaintiff on the other hand argues that § 303.390 is even “[w]orse than the situation in

Watts” because it “would eliminate any award of noneconomic damages, as opposed to merely

capping those damages.” (Doc. #27, p. 10). Plaintiff characterizes § 303.390 not as a waiver of

one’s right to a jury trial but as a “cap of $0” on noneconomic damages. (Doc. #27, p. 10).

Plaintiff focuses on subsection 3, which states that in any action covered by the statute, “[a]ny

award in favor of such person shall be reduced by an amount equal to the portion of the award

representing compensation for noneconomic loss.” (Doc. #27, p. 10). Quoting Watts, Plaintiff

argues that § 303.390 “prevents the jury’s award from having its full and intended effect” and

therefore violates the Missouri Constitution. (Doc. #27, p. 10).




                                                  9
        Notwithstanding the words “waiver” and “waived” in subsections 1 and 3 respectively,

the express mechanics of § 303.390 render it an unconstitutional limit on the jury’s

determination of damages. Express language in the challenged statute allows the jury to receive

evidence of and determine noneconomic damages: the jury’s total damages award in favor of

uninsured driver “shall be reduced by an amount equal to the portion of the award representing

compensation for noneconomic losses.” § 303.390.3(1) (emphasis added). The statute then

requires the court to reduce the jury’s damages award by an amount equal to what they awarded

as noneconomic damages without notifying the jury of this reduction. § 303.390.3(1)–(2). This

statutory language expressly requires a change to the jury’s determination of damages and

therefore violates the right to jury trial as stated in the Missouri Constitution. Watts, 376 S.W.3d

at 640 (“Statutory caps on damages in cases in which the right to trial by jury applies necessarily

changes and impairs the right of trial by jury ‘as heretofore enjoyed.’”).

        Under § 303.390, just as under the statute the Watts court struck down, “the jury

nominally is permitted to find the facts while the judge statutorily is required to make a separate

legal determination that applies” the limitation on noneconomic damages, which causes “[t]he

unavoidable result” that the “right to trial by jury is directly subject to legislative limitation.”

Watts, 376 S.W.3d at 642. The Supreme Court of Missouri has held that this result is “untenable

for the simple reason that a statutory limit on the state constitutional right to trial by jury

amounts to an impermissible legislative alteration of the Constitution.” Id. Section 303.390

therefore violates the right to trial by jury under Article I, § 22(a) of the Missouri Constitution.

        Because this Court has ruled that § 303.390 violates the right to jury trial under Article I,

§ 22(a) of the Missouri Constitution, Defendants are not entitled to judgment as a matter of law




                                                   10
on Plaintiff’s claim for noneconomic damages. Moreover, this Court will not address Plaintiff’s

contention that the statute also violates the Missouri Constitution’s equal protection clause.

       IV.     Conclusion

       Accordingly, Defendants’ Motion for Partial Summary Judgment (Doc. #25) is denied.

       IT IS SO ORDERED.

                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE

Dated: November 14, 2018
 

 




                                                 11
